— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 3, 1975, which affirmed the decision of a referee sustaining initial determinations of the Industrial Commissioner holding claimant ineligible to receive benefits effective February 7, 1975 because she was not totally unemployed and ineligible to accumulate any effective days in the week ending February 16, 1975 because she had earnings in excess of $95 in that statutory week; charging her with an overpayment of $68 ruled to be recoverable; and *643holding that she willfully made a false statement to obtain benefits for which a forfeiture of 16 effective days was imposed. There is substantial evidence to support the finding of claimant’s lack of total unemployment (Matter of Saffiotti [Catherwood], 28 AD2d 1013). This issue as well as that of willful misrepresentation is a question of fact for the board, and when, as here, its determination is supported by substantial evidence, including documentary proof, it must be affirmed (Matter of Soroka [Catherwood] 24 AD2d 920). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.